Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/200,502, SUPPORT FIXING STRUCTURE AND PHOTOVOLTAIC TRACKING MOUNTING SYSTEM, filed on 3/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15, “the plunger rod own” is indefinite because it is not clear what the applicant meant by “own”.  It should be deleted for clarification.
	Claim 10, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 1, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claim 1. 
	Claim 11, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 2, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1-2. 
	Claim 12, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 3, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 3. 
	Claim 13, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 4, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 4. 
	Claim 14, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 5, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 5. 
	Claim 15, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 6, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 6. 
	Claim 16, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 7, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 7. 
	Claim 17, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 8, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 8. 
	Claim 18, lines 1-4, “A photovoltaic tracking and mounting system comprising a photovoltaic panel, where the photovoltaic tracking and mounting system further comprises the supporting and fixing structure according to claim 9, and the photovoltaic panel is fixedly installed at a mounting rod.” Is indefinite because it is not clear if it is an independent claim including all of limitations from claims 1 and 9. 
	Claims 2-18 are rejected as depending on rejected claim 1.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2019/0052224 to Schatz et al.
US Patent Application Publication # 2013/0326969 to Kienholz et al.
US Patent Application Publication # 2019/0253021 to Needham et al.
US Patent Application Publication # 2021/0277973 to Kull et al.
The cited references above teach a dampening structure for the photovoltaic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        12/1/22